Title: To Alexander Hamilton from Tench Coxe, 30 November 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury DepartmentRevenue-office Novemr. 30th. 1794
Sir
It appears from Inspection of the report of the committee of the Representatives upon the ways and means that they estimated the new Revenues of 1794 to produce as follows.


1st The revenue on carriages

150,000


2dly On Stamps, which was not laid by law 100,000 Dollars.

—  


3dly On Sales by auction

100,000


4thly on Tobacco and Snuff—the last of which only was laid by law 100,000 Dollars
}
—  


5thly on loaf and lump Sugars

50,000


6thly on licences to foreign spirits and wines

100,000


The above Revenues not being concocted at the Treasury, I have not the details of the Estimates, nor are any returns yet received, by which their respective produce can be more certainly stated. It is reasonable to suppose that the licences under the 6th head having been confined to the Venders of foreign Spirits by an alteration of the plan of the Committee, the expected Revenue may not be collected.
The returns of the Spirits distilled from foreign materials for during the year ending the 30th June 1794, amg. only Dolls


to
174,347


The returns to be received may amount to
 35,653



210,000


In 1792 entire the gross Revenue on Spirits from foreign materials was
354,000


In 1793 entire the gross revenue on Spirits from foreign materials was about
240,000



The fluctuations in the ownership, and agriculture of the Sugar Colonies, and of the intercourse with them, place the supplies of the materials for the manufacture of this spirit upon a footing admitting only of conjecture.
As much duty on Domestic Spirits however, as 400,000 Dolls may accrue in 1795 if the laws can be effectually executed. It is to be observed that the high price of grain has diminished the distillery therefrom, in some of the States, and that fruit is an uncertain Material.
It may be remarked upon the whole that as the country is not only increasing in consumers, but in expensive consumers, and in ability to purchase, the duties on wines, and foreign and domestic distilled Spirits are not likely to fall off materially.
With great respect, Sir,   Your most obedient Servant
Tench CoxeCommissr. of the Revenue
The Secretaryof the Treasury
